Atkinson, J.
1. In an action brought for the specific performance of an executory contract for the sale of land, it is essential that the contract be set forth in the petition', either in terms or in substance.
2. Accordingly, where in such an action the petition alleged that the plaintiff was the owner and in possession of certain described city lots, and “That petitioner has sold said lots to [E., one of the defendants] . . on condition that title thereto was perfect, but he, while ready to take said property if title is good, says that title is doubtful in this,” and there is nothing else in the petition indicating what was the contract, the court erred in overruling a demurrer to the petition interposed by D„ setting up that no cause of action was alleged against him. Judgment reversed.

All the Justices concur.